Title: 7th.
From: Adams, John Quincy
To: 


       At length we have reason to hope that an end is put to the calms with which we have been almost incessantly tormented, and which has kept us already, nearly fifty days at Sea: with 200 leagues still before us. This morning we had a small breeze that carried us about 3 knots an hour but it lasted only a short time and fell again into the same insipid state of nullity it had been in for a week past. At 11 o’clock another breeze came, which continued longer, and carried us more than 4 knots. The air was however still very heavy, and the atmosphere seemed crowded with thunder clouds. At about 6 in the evening it began to lighten and before 8 o’clock the rain pour’d down like a torrent. 5 or 6 storms from different parts of horizon pass’d over our heads, and burst one after the other. One clap of thunder was very heavy, and fell at a small distance from the ship. I cannot imagine a more striking situation than that of a vessel at Sea, at midnight, with no moon, having five or six such storms around her. At about 10 o’clock the air which had been all the evening intolerably warm, grew suddenly very fresh, but the storms continued almost all night, and at two o’clock in the morning it rain’d almost as hard as ever. I then went to bed.
      